Exhibit SECURITY AGREEMENT This SECURITY AGREEMENT is entered into as of March 31, 2008, by and between SILICON VALLEY BANK, a California corporation, with its principal place of business at 3003Tasman Drive, Santa Clara, California 95054 and with a loan production office located at 8020 TowersCrescent Drive, Suite 475, Vienna, Virginia 22182 (“Bank”) and GLOBALOPTIONS GROUP, INC., a Delaware corporation, with offices at 75 Rockefeller Plaza, 27th Floor, New York, New York 10019 (“Debtor”). RECITALS Debtor has executed and delivered a certain Unconditional Guaranty to Bank dated as of March 31, 2008 of the obligations and liabilities of GLOBALOPTIONS, INC., a Delaware corporation and THE BODE TECHNOLOGY GROUP, INC., a Delaware corporation (individually and collectively, jointly and severally, the “Borrower”), to Bank (as may be amended from time to time, the “Guaranty”).Bank has agreed to lend money to Borrower, but only upon the condition that Debtor execute and deliver this Security Agreement to secure the payment and performance of the Obligations under the Guaranty (the “Obligations”) in accordance with the terms of this Agreement.Capitalized terms used but not otherwise defined herein shall have the same meaning as in the Fourth Amended and Restated Loan and
